DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I claims 1-9 in the reply filed on 10/5/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/239597 and Application No. 14/220878, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional does not contain support for the flap.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only mentions the data acquisition unit as a module but does not provide any structure that would be a data acquisition unit and it is not clear to one of ordinary skill in the art what structure must perform the recited function.
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 	Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the catheter, the boring catheter and a plunger are all interfaced with each other and together as a unit. Specifically, it is unclear what structure is implied. Do the elements interface with rotary or linear movement or a combination of the two? It is unclear what the movement of each element is relative to. Is it as compared to the catheter, the plunger the boring catheter, the patient skin or separate generic coordinate system? The claim recites “resides a said plunger” which is unclear. It is seems like the wording should be that said plunger resides in the said catheter. It is unclear if the second mention of the processing module in “wherein microprocessor-based signal processing module is comprised” is a different processing module than the one recited before it or the same module.
The claim recites that the plunger has a specialized tip but it is unclear what constitutes a specialized tip. Claim 3 seems to remedy this. It is also unclear if the injection and extraction module is the same as the insertion and extraction module.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the specialized tip recited in claim 2 is the same as the specialized tip in claim 1 or a different specialized tip.

	Claim 1 recites the limitation "said injection and extraction module" in fourth to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “data acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only discloses the acquisition unit as a module in FIG1 with not actual structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what comprises “from an array of magnetic field detecting sensors.” Is the claim just stating that the imaging devices are magnetic field detecting sensors?
 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the spring-actuated flap” which 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already recites that the plunger is outfitted with a specialized tip.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data acquisition unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain US 2008/0154101 in view of Fan et al. US 2014/0051985 and Ogirala US 5,301,684.
 	Regarding claim 1, Jain discloses a device for the insertion and extraction of a miniaturized biosensor implanted underneath the skin comprising of ([¶6]):
 	an insertion and extraction module comprised of a plunger and a boring catheter that are interfaced with linear translation and rotary movement ([¶54][FIG2] plunger 70 and boring catheter 69),
 		a positioning and tracking module comprised of an array of imaging devices ([¶46] LEDs 17 and photodetector), 
 		a microprocessor-based signal processing module, 
 			wherein within said catheter resides a said plunger ([FIG2])
 	 		wherein said plunger is outfitted with a specialized tip ([FIG2] plunger 70. As specialized tip is not defined any tip is considered specialized), a housing unit and a display ([¶28] PDA or computer)
 			wherein said catheter resides within a concentric boring catheter ([FIG2]),
 	wherein said device for the insertion and extraction of a miniaturized biosensor is selected for one of manual and automated mode of operation ([¶54]).
 	Jain does not specifically disclose an injection port, of a moveable shaft, a multi-axes motorized stage, wherein microprocessor-based signal processing module is comprised of a data acquisition unit, and signal processing algorithms for real time imaging the location of an implanted biosensor, and wherein said acquisition unit interfaces with said injection and 
 	Jain as modified does not specifically disclose the catheter is outfitted with a spring-loaded flap that is activated by a flap-release rod. Ogirala teaches a catheter with a spring-loaded flap and release rod ([C4 L12-49][FIG6] flap 9 with spring 12 release by rod 7). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Jain with the flap of Ogirala in order to biopsy tissue ([C4 L12-49]).
Regarding claim 2, Jain discloses the device wherein the said plunger is outfitted with a specialized tip ([FIG2] plunger 70. As specialized tip is not defined any tip is considered specialized).
Regarding claim 4, Fan teaches the device wherein the said array of imaging devices comprises from an array of magnetic-field detecting sensors ([¶34]).
Regarding claims 5-7, Jain discloses the said array of imaging devices comprises from an array of photodetectors, wherein the said array of photodetectors is co-localized with an array of LEDs, where all said LEDs are activated to power the said miniaturized biosensor ([¶37-38]).
Regarding claim 9, Ogirala teaches the said spring-actuated flap has a sharp edge capable to excise tissue ([C4 L12-49]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Jain with the flap of Ogirala in order to biopsy tissue ([C4 L12-49]).
 	Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain US 2008/0154101 in view of Fan et al. and Ogirala further in view of Gabriel US 6173199.
Regarding claims 3 and 8, Jain does not specifically disclose the device wherein the specialized tip comprises at least one of a magnet and an electromagnet. Gabriel teaches a catheter with two magnetic elements ([C5 L34-51] magnets 44a and 44b). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Jain with the teachings of Gabriel in order to guide the catheter ([C5 L51-65]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793